DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-26, 28-30, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,354,818 in view of Kattler et al. [Kattler hereinafter, US 10,354,818].  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17164243
Patent No. 10,354,818
21. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an actuator associated with the base plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible weatherproof seal member between the actuator, the opening and the open interior area.  
24. The weatherproof switch cover of claim 21, wherein the actuator comprises a rocker arm.
25. The weatherproof switch cover of claim 21, wherein the flexible weatherproof seal member comprises a flexible membrane.

A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having a rectangular opening configured to align with a decorator electrical switch and at least one hole for attaching the base plate to a yoke of the decorator electrical switch; a rocker arm operatively coupled to the base plate within the open interior area and extending at least partially through the rectangular opening, the rocker arm being movable between a first position and a second position, wherein when the rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and a membrane provided within the open interior area and adjacent the rocker arm, the membrane providing a weatherproof seal between the rectangular opening and the open interior area.
further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
  4. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the rocker arm is moved between the first and second positions.
26. An electrical kit comprising: an electrical box; and a weatherproof switch cover mountable to the electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an opening in the electrical box; an actuator associated with the base plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a 
28. The electrical kit of claim 26, wherein the actuator comprises a rocker arm.  
29. The electrical kit of claim 26, wherein the flexible weatherproof seal member comprises a flexible membrane.

 A weatherproof electrical kit comprising: a weatherproof electrical box; and a weatherproof switch cover mountable to the weatherproof electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least one rectangular opening configured to align with a decorator electrical switch and at least one hole for attaching the base plate to a yoke of the decorator electrical switch; at least one rocker arm operatively coupled to the base plate within the open interior area and extending at least partially through the at least one rectangular opening, the rocker arm being movable between a first position and a second position, wherein when the rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and at least one membrane provided within the open interior area and adjacent the at least one rocker arm, the membrane providing a weatherproof seal between the at least one rectangular opening and the open interior area.
A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an actuator operatively coupled to the base plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible seal member provided within the open interior area, the flexible seal member between the opening and the open interior area.
33. The weatherproof switch cover of claim 30, wherein the actuator comprises a rocker arm.  
34. The weatherproof switch cover of claim 30, wherein the flexible seal member comprises a flexible membrane.

A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having a rectangular opening configured to align with a decorator electrical switch and at least one hole for attaching the base plate to a yoke of the decorator electrical switch; a rocker arm operatively coupled to the base plate within the open interior area and extending at least partially through the rectangular opening, the rocker arm being movable between a first position and a second position, wherein when the rocker arm is moved to the first position the rocker arm stays in the first position until the rocker arm is moved to the second position and when rocker arm is moved to the second position the rocker arm stays in the second position until the rocker arm is moved to the first position; and a membrane provided within the open interior area and adjacent the rocker arm, the membrane providing a weatherproof seal between the rectangular opening and the open interior area.


	In regard to claims 21, 25, 26, 29, Kattler teaches [in Fig. 4] a flexible weatherproof seal member [40] between the actuator [55], the opening [opening in 16] and the open interior area [inside 16], wherein the flexible weatherproof seal member comprises a flexible membrane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the flexible weatherproof seal member of Kattler with the apparatus of Thomas [Application No. 17164243] in order to effectively protect the switch components. 
.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11-13, 15-17, 19 and 20 of U.S. Patent No. 10,943,750 in view of Kattler et al. [Kattler hereinafter, US 10,354,818].  .  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17164243
Patent No. 10,943,750
21. A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an actuator associated with the base plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible weatherproof seal member between the actuator, the opening and the open interior area.
24. The weatherproof switch cover of claim 21, wherein the actuator comprises a rocker arm.
25. The weatherproof switch cover of claim 21, wherein the flexible weatherproof seal member comprises a flexible membrane.
A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an arm associated with the base plate and accessible through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane providing a weatherproof seal between the arm, the opening and the open interior area.
wherein when the actuator is moved to the first position a first portion the flexible weatherproof seal member flexes in a direction away from the actuator and when the actuator is moved to the second position a second portion the flexible weatherproof seal member flexes in a direction away from the actuator.
2. The weatherproof switch cover of claim 1, wherein when the arm is moved to the first position a first portion the flexible membrane flexes in a direction away from the arm and when the arm is moved to the second position a second portion the flexible membrane flexes in a direction away from the arm.
further comprising a feedback mechanism providing tactile feedback to a user when the actuator is moved between the first and second positions.
3. The weatherproof switch cover of claim 1, further comprising a feedback mechanism providing tactile feedback to a user when the arm is moved between the first and second positions.
26. An electrical kit comprising: an electrical box; and a weatherproof switch cover mountable to the electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an opening in the electrical box; an actuator associated with the base plate and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible weatherproof seal member between the actuator, the opening and the open interior area.
28. The electrical kit of claim 26, wherein the actuator comprises a rocker arm.
29. The electrical kit of claim 26, wherein the flexible weatherproof seal member comprises a flexible membrane.
 A weatherproof electrical kit comprising: a weatherproof electrical box; and a weatherproof switch cover mountable to the weatherproof electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening configured to align with an electrical switch; an arm associated with the base plate and positioned at least partially within the open interior area and accessible through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane providing a weatherproof seal between the arm, the opening and the open interior area.
A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an actuator operatively coupled to the base plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible seal member provided within the open interior area, the flexible seal member between the opening and the open interior area.
33. The weatherproof switch cover of claim 30, wherein the actuator comprises a rocker arm.
34. The weatherproof switch cover of claim 30, wherein the flexible seal member comprises a flexible membrane.
A weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an arm operatively coupled to the base plate within the open interior area and accessible at least partially through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when the arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane provided within the open interior area, the membrane providing a weatherproof seal between the opening and the open interior area.
wherein the actuator comprises a first finger that presses into a first nub provided in the flexible seal member when the actuator is moved to the first position, and a second finger that presses into a second nub provided in the flexible seal member when the actuator is moved to the second position.
wherein the arm comprises a first finger that presses into a first nub provided in the flexible membrane when the arm is moved to the first position, and a second finger that presses into a second nub provided in the flexible membrane when the arm is moved to the second position.
wherein the actuator comprises a first finger that presses into the flexible seal member when the actuator is moved to the first position, and a second finger that presses into the flexible seal member when the actuator is moved to the second position.
13. The weatherproof switch cover of claim 11, wherein the arm comprises a first finger that presses into the flexible membrane when the arm is moved to the first position, and a second finger that presses into the flexible membrane when the arm is moved to the second position.
35.  An electrical kit comprising: an electrical box; and a weatherproof switch cover mountable to the electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to the electrical box or an electrical switch mounted to the electrical box; an actuator operatively coupled to the base plate within the open interior area and accessible through the opening, the actuator being movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and a flexible seal member provided within the open interior area, the flexible seal member providing a weatherproof seal between the opening and the open interior area.
38. The electrical kit of claim 35, wherein the actuator comprises a rocker arm.
39. The electrical kit of claim 35, wherein the flexible seal member comprises a flexible membrane.
A weatherproof electrical kit comprising: a weatherproof electrical box; and a weatherproof switch cover mountable to the weatherproof electrical box, the weatherproof switch cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having an opening and at least one hole for attaching the base plate to an electrical switch or an electrical box; an arm operatively coupled to the base plate within the open interior area and accessible at least partially through the opening, the arm being movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when the arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and a flexible membrane provided within the open interior area, the membrane providing a weatherproof seal between the opening and the open interior area.
wherein the actuator comprises at least one finger that presses into nubs provided in the flexible seal member when the actuator is moved to the first position and when the actuator is moved to the second position.
16. The weatherproof electrical kit of claim 15, wherein the arm comprises at least one finger that presses into nubs provided in the flexible membrane when the arm is moved to the first position and when the arm is moved to the second position.
37. The electrical kit of claim 35, wherein the actuator comprises at least one finger that presses into the flexible seal member when the actuator is moved to the first position and when the actuator is moved to the second position.
The weatherproof electrical kit of claim 15, wherein the arm comprises at least one finger that presses into the flexible membrane when the arm is moved to the first position and when the arm is moved to the second position.
 A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two openings each configured to align with an electrical switch; at least two actuators associated with the base plate and positioned within the open interior area, each actuator being accessible through one of the openings and movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; and at least one flexible weatherproof seal member between the at least two actuators, the at least two openings and the open interior area.
19. A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two openings each configured to align with an electrical switch; at least two arms associated with the base plate and positioned at least partially within the open interior area, each arm being accessible through one of the openings and movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and at least one flexible membrane providing a weatherproof seal between the at least two arms, the at least two openings and the open interior area.
A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two openings and at least one hole for attaching the base plate to an electrical switch or an electrical box; at least two actuators operatively coupled to the base plate within the open interior area, each actuator being accessible through one of the openings and movable between a first position and a second position, wherein when the actuator is in the first position the actuator stays in the first position until the actuator is moved to the second position, and when the actuator is in the second position the actuator stays in the second position until the actuator is moved to the first position; andPage 10 of 12 Application No.: TBDExaminer: TBDAttorney Docket No.: 117-0028USCON2Art Unit: TBDat least one flexible seal member provided within the open interior area, the at least one flexible seal member providing a weatherproof seal between the at least two openings and the open interior area.
20. A weatherproof multi-gang cover comprising: a base plate including top and bottom walls, a pair of side walls, an exterior surface and an open interior area, the exterior surface being secured to or integrally molded into the top and bottom walls and the pair of side walls, the exterior surface having at least two openings and at least one hole for attaching the base plate to an electrical switch or an electrical box; at least two arms operatively coupled to the base plate within the open interior area, each arm being accessible at least partially through one of the opening and movable between a first position and a second position, wherein when the arm is moved to the first position the arm stays in the first position until the arm is moved to the second position, and when the arm is moved to the second position the arm stays in the second position until the arm is moved to the first position; and at least one flexible membrane provided within the open interior area, the at least one membrane providing a weatherproof seal between the at least two openings and the open interior area.


	In regard to claims 24, 28, 33 and 38, Kattler teaches [in Fig. 4] that the actuator is a rocker arm [32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the rocker arm of Katter with the apparatus of Thomas [Application No. 17164243] since rocker arms are well known switch actuators that can be moved between multiple positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833